PER CURIAM.
Meyer Levy sought a declaratory judgment concerning his rights under former section 481.143 of the Texas Government Code.1 The trial court granted the City of Plano’s motion for summary judgment and denied Levy’s motion for summary judgment. Levy appealed. While the appeal was pending, the Legislature repealed section 481.143. Thereafter, this Court issued an opinion in Quick v. City of Austin, 7 S.W.3d 109 (Tex.1998), holding that the Legislature’s repeal of section 481.143 without a savings clause deprived the Court of subject matter jurisdiction to consider the merits of the party’s claim under that section. Following that opinion, the court of appeals held that it lacked subject matter jurisdiction to consider the merits of Levy’s appeal. 7 S.W.3d 109. Subsequently, this Court issued an opinion on motion for rehearing in Quick, holding that the general savings clause — Government Code section 311.031 — applied to the repeal such that the prior operation of section 481.143 was not affected and the Court had subject matter jurisdiction to consider the party’s claims under section 481.143. Quick v. City of Austin, 7 S.W.3d 109, 127 (Tex.1998) (Part VI of the opinion on motion for rehearing).
We hold that, consistent with our opinion on rehearing in Quick, the court of appeals had subject matter jurisdiction to consider the merits of Levy’s claim under section 481.143 and to determine whether Levy accrued any rights under section 481.143 before its repeal. Pursuant to Texas Rule of Appellate Procedure 59.1 and without hearing oral argument, we grant Levy’s petition for review, reverse the court of appeals’ judgment dismissing the case, and remand the case to the court of appeals for further proceedings in light of our opinion on rehearing in Quick.

. Act of May 30, 1987, 70 ⅛ Leg., R.S., ch. 374, § 1, sec. 7.003(a), 1987 Tex. Gen. Laws 1823, 1839, amended by Act of May 24, 1995, 74 ⅛ Leg., R.S., ch. 794, § 1, sec. 481.143, 1995 Tex. Gen. Laws 4147, 4147, repealed by Act of June 1, 1997, 75 ⅛ Leg., R.S., ch. 1041, § 51(b), 1997 Tex. Gen. Laws 3943, 3966. The Legislature reenacted section 481.143 in 1999. See Act of April 29, 1999, 76 th Leg., R.S., ch. 73, § 2, 1999 Tex. Gen. Laws 431, 431-35 (currently codified at Tex. Loc. Gov’t Code §§ 245.002-.004). However, the reenacted statute does not apply to pending litigation. See Quick, 7 S.W.3d at 132 n. 1 (opinion on rehearing).